Citation Nr: 1634244	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-28 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for an upper back disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right ankle disorder.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) VA Regional Office (RO) in Chicago, Illinois.  

This appeal was initially developed to include the issue of service connection for partial complex seizure disorder.  A June 2014 rating decision granted service connection and assigned an 80 percent evaluation, effective October 15, 2009.  As the issue of entitlement to service connection for partial complex seizure disorder has been granted, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, a right knee disorder, a left knee disorder, and a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

The evidence does not show that the Veteran has a diagnosed upper back disability at any point during the appeal period.



CONCLUSION OF LAW

Service connection for an upper back disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claim decided herein in May 2014.  The Board finds the examination to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran seeks service connection for a claimed disorder of the upper back.  He asserts that he was treated for his back condition in service in 1999, 2000, and 2003, and service connection is therefore warranted.  The Board notes that the back pain complained of in service was low back pain, not upper back pain.  In December 1999 the Veteran complained of low back pain thought to likely be a low back muscle strain after a car accident; in March 2000 he complained of mid to lower back pain; and on his November 2003 Report of Medical History, the Veteran again noted the December 1999 low back pain.  

After review of the evidence of record, both lay and medical, the Board finds the preponderance of the evidence is against a finding of a current diagnosis of an upper back disability.  The Veteran has been afforded a VA examination.  On VA examination in May 2014, the Veteran reported his back pain was primarily in his lower back with some pain in the middle.  Based on the Veteran's reports and a review of the claims file the examiner ordered lumbosacral spine X-rays and no diagnosis was given for an upper back condition.

Additionally, while the Veteran has received VA treatment for low back pain since service, the VA treatment records are negative for any diagnosis of a disorder of the upper back.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of a diagnosis of an upper back disorder, the Board finds that service connection is not warranted.


ORDER

Service connection for an upper back disorder is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claims for entitlement to service connection for DJD of the lumbar spine, a right knee disorder, a left knee disorder, and a right ankle disorder.

DJD of the lumbar spine

The Veteran's service treatment records (STR's) reflect complaints of low back pain in December 1999, March 2000, and November 2003 at separation.  In December 1999 the Veteran complained of low back pain thought to likely be a low back muscle strain after a motor vehicle accident in which he flipped his truck; in March 2000 he complained of mid to lower back pain which he related to the December 1999 car accident; and on his November 2003 Report of Medical History, the Veteran again noted the December 1999 car accident and low back pain.  Post-service treatment records reflect that the Veteran has received VA treatment for chronic low back pain, including a February 2008 X-ray noting old compression deformities of T-12 and T-11 vertebrae in reference to the December 1999 vehicle accident.

The Veteran was afforded a VA thoracolumbar spine examination in May 2014.  The examiner found that it was less likely than not the Veteran's current back disability was related to service; however the February 2008 X-ray findings were not addressed or considered in the opinion.  As it is still unclear whether the Veteran's current DJD of the lumbar spine was caused by or related to service, specifically the in-service motor vehicle accident, an addendum opinion is necessary.


Bilateral knee disorder

The Veteran's STR's reflect that he had several complaints of bilateral knee pain.  In March 2002 he was assessed with a left knee sprain and retropatellar pain syndrome (RPPS).  In April 2002, the Veteran was seen twice for increased knee pain resulting in a diagnosis of patellar femoral syndrome (PFS) and the Veteran was put on a 7 day profile.  A January 2003 treatment note reflects that the Veteran complained of bilateral knee pain that had persisted for 6 days.  The physician noted "runner's knee", diagnosed RPPS, and placed the Veteran on a 7 day profile.  

During a May 2014 VA bilateral knee examination, the Veteran reported post-service injuries to his left knee that required treatment from a physician provided by his place of employment.  X-rays ordered and reviewed the day of the VA examination revealed mild bilateral degenerative spurring of the medial compartments.  The examiner noted that the Veteran did not meet the criteria for a diagnosis of osteoarthritis (OA) as degenerative spurring was just one of the 3 clinical characteristics of OA.  A current diagnosis was not provided for the Veteran's current bilateral knee pain.  The examiner opined that it was less likely than not that the Veteran's bilateral knee condition was incurred in or caused by the in-service complaints of knee pain.  The rationale provided was that PFS happens in runners or people who put a lot of pressure on their knees, but the condition can also happen when a person's knee cap gets out of line with the knee joint.  The examiner then stated it is less likely than not that it causes the chronic knee pain; however, it is unclear which condition the examiner is referring to, the PFS or the knee cap out of line.  The examiner also stated that the Veteran had no current treatment or diagnosis since 2003 for a bilateral knee condition.  The Board notes that a post-service February 2004 VA treatment note reflects that the Veteran reported bilateral knee pain since service that had gradually worsened.  

Unfortunately, the Board finds the VA examiner's report to be inadequate for rating purposes.  While the examiner acknowledged the in-service diagnosis of PFS due to running, the examiner stated an alternate cause for PFS was a person's knee cap getting out of line with the knee joint.  However, the examiner did not state that the Veteran's knee cap was out of line with his knee joint.  Additionally, while the examiner commented on the X-ray finding of mild bilateral degenerative spurring of the medial compartments as it relates to a diagnosis of OA, there was no opinion provided on whether the bilateral degenerative spurring was caused by or related to the in-service complaints of bilateral knee pain and in-service diagnoses of left knee sprain, bilateral RPPS, or bilateral PFS.  Therefore, a new VA examination and opinion is warranted.  

The Board also notes that the Veteran reported post-service left knee treatment records from the Veteran's place of employment.  A review of the claims file reflects that those treatment records have not been associated with the claims file.  The AOJ should request the Veteran complete and return VA Form 21-4142 for any private/employer treatment for his left or right knee, and the AOJ should make an attempt to obtain these records.

Right ankle disorder

The Board notes that on a July 1998 report of medical history form the Veteran reported a right ankle injury (fracture) in 1996 prior to entry into military service.  The Veteran's medical examination at entrance does not note any right ankle abnormalities or pre-service injury.  In this regard, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  In this case, as a right ankle condition was not noted at entry, the Veteran is presumed sound and the Veteran's claim is one for direct service connection.

The Veteran asserts that he has a current right ankle condition that had onset in service.  The STR's show a complaint of right ankle pain resulting from the use of crutches for a left ankle injury.  

At a May 2014 VA examination, X-ray findings revealed mild degenerative spurring of the right ankle.  The examiner was asked to, and did, provide an opinion based on a pre-existing condition.  As noted above, the Veteran is presumed sound at entry, therefore the May 2014 VA opinion is inadequate as it is based on an incorrect standard.  On remand, the Veteran should be scheduled for a new VA examination to ascertain whether it is at least as likely as not that he has a current right ankle disability that is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2.  The Veteran should be contacted and requested to provide the names of all private providers of medical care that he received for any left or right knee disorder, to specifically include treatment received in approximately 2009 or 2010 following a left knee injury (knee buckled) resulting in 2 days off from work and medical care received for a right ankle fracture in 1996.  After obtaining any necessary consent, the AOJ should contact any identified medical care providers, and request copies, for association with the claims folder, of any and all records of treatment, to include records pertinent to the most recent medical treatment received.  

3.  Thereafter, return the claims file, to include a copy of this remand, to the May 2014 VA examiner who conducted the thoracolumbar spine examination for an addendum opinion.  If the examiner who drafted the May 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current DJD of the lumbar spine was caused by or related to the in-service motor vehicle accident, and specifically the compression deformities of T-12 and T-11 vertebrae found on the February 2008 X-ray.

4.  Return the claims file, to include a copy of this remand, to the May 2014 VA examiner who conducted the bilateral knee examination for an addendum opinion.  If the examiner who drafted the May 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral degenerative spurring was caused by or related to the in-service complaints of bilateral knee pain and in-service diagnoses of left knee sprain, bilateral RPPS, or bilateral PFS.  An opinion for each in-service diagnosis is required.  

For the purposes of this opinion, the examiner should take into account and discuss the Veteran's reports of continued bilateral knee pain since service.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Return the claims file, to include a copy of this remand, to the May 2014 VA examiner who conducted the right ankle examination for an addendum opinion.  If the examiner who drafted the May 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Opine as to whether there is clear and unmistakable (obvious or manifest) evidence that a right ankle disorder existed prior to service and was not aggravated (permanently increased in severity beyond the natural progress of the disorder) by service.

If it is concluded that there is not clear and unmistakable evidence both that a right ankle disorder existed prior to service and was not aggravated therein, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current mild degenerative spurring of the right ankle was caused by or related to an in-service event or injury.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  All pertinent inservice findings should be considered and discussed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

7.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


